DETAILED ACTION
NOTE: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-10) in the reply filed on 10/1/21 is acknowledged.  Claims 11-23 are withdrawn (and canceled) from examination.  Claims 1-10 and 24-33 are under examination.
Examiner notes that claim 1, included in the amendment filed 10/1/21, has an improper status identifier, as it is indicated as “Original”, but includes amended language.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 7 and 30 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s) 7 recite(s) the limitation “wherein the sheet of simulated tissue material has an upper surface, a lower surface, and a thickness between the upper surface and the lower surface”.   However, claim 1, from which claim 7 depends, also defines the invention as “a sheet of simulated tissue material” comprising “a first layer of simulated tissue material” and “a second layer of simulated tissue material”.  The recited first and second layer defining the sheet of simulated tissue material are interpreted as inherently comprising an upper surface, a lower surface, and a thickness between the upper surface and the lower surface, as each layer must have these features to be a layer of material.  Therefore, it is unclear how the limitation identified above in claim 7 further defines the claimed invention of claim 1.  Therefore, claim 7 is indefinite.  Examiner suggests deleting this limitation from claim 7 in order to overcome this rejection.
Claim(s) 30 recite(s) the limitation "wherein the sheet of simulated tissue material is made of a material having a lower durometer".  However, the phrase “lower durometer” renders the claim indefinite, 
Claim Rejections – 35 USC 102 (AIA )
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 8, 24-26, 28, 30 and 32 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Sim*Vivo1, as evidenced by Sim*Vivo Blog2.  
Regarding claim 1, Sim*Vivo teaches a surgical training model for training suturing techniques (Sim*Pad webpage Description: Sim*Pad is a realistic platform for practicing suturing techniques), the model comprising: a sheet of simulated tissue material defining a suture pad (Sim*Pad webpage Description; image 1: describing and showing a multi-layered pad that closely resembles skin), the sheet comprising: a first layer of simulated tissue material having a plurality of markings (Sim*Pad webpage Description; image 1: describing and showing a first layer defined by a laminated surface representing skin); a second layer of simulated tissue material cured to the first layer of simulated tissue material (Sim*Pad webpage Description; image 1: describing and showing a second layer attached to an underlying areolar layer representing subcuticular); and at least one cut formed in the sheet of simulated tissue material (Sim*Pad webpage Description; image 1: describing and showing integrated lines in the pad associated with a plurality of incisions, and which are configured to be cut, as shown by Sim*Vivo Blog, image 1.); wherein the markings of the first layer are arranged on either side of the at least one cut 
Regarding claim 2, Sim*Vivo further teaches wherein the first layer of simulated tissue material has a first color (Sim*Pad webpage image 1: showing the laminated surface layer as flesh-tone color), wherein the second layer of simulated tissue material has a second color (Sim*Pad webpage image 1: showing the underlying layer as not flesh-tone color), and wherein the first color contrasts with the second color (Sim*Pad webpage image 1: showing the laminated layer color different from and thus contrasting with the underlying layer color).
Regarding claim 5, Sim*Vivo further teaches wherein the plurality of markings comprises a plurality of circular dots (Sim*Pad webpage image 1: showing a series of dots indicating a point to insert a needle defined by a zero radius circle, along each side of at least one suturing site.).
Regarding claim 8, Sim*Vivo further teaches wherein the second layer of simulated tissue material is textured (Sim*Pad webpage Description; image 1: describing and showing an underlying layer, which inherently comprises some texture, which is merely the physical feel of something).
Regarding claim 24, Sim*Vivo further teaches wherein the sheet of simulated tissue material has three different cuts that extend through both the first and second layer (Sim*Pad webpage Description and image 1: describing and showing the multi-layer pad comprising at least three suturing sites, designed for skin and subcuticular suturing techniques, thus requiring a cut or incision through both the skin and underlying layer.  Further evidenced by Sim*Vivo Blog, text and image 1, which further describes subcuticular suturing techniques being performed at the suturing sites), and wherein each of the three different cuts each have respective markings arranged on either side (Sim*Pad webpage Description and image 1: describing and showing dots or lines on each side of the at least three suturing sites).
Regarding claim 25, Sim*Vivo further teaches wherein one or more of the three different cuts is a straight line (Sim*Pad webpage Description and image 1: describing and showing at least one of the three suturing sites comprises a straight line).
Regarding claim 26, Sim*Vivo further teaches wherein one or more of the three different cuts is a curved line (Sim*Pad webpage Description and image 1: describing and showing at least one of the three suturing sites comprises a curved line).
Regarding claim 28, Sim*Vivo further teaches wherein each of the markings has a color contrasting with the first layer of the simulated tissue material (Sim*Pad webpage image 1: showing each series of dots or hash lines on each side of each integrated line on the pad as black, which contrasts with the flesh-tones skin layer).
Regarding claim 30, Sim*Vivo further teaches wherein the sheet of simulated tissue material is made of a material having a lower durometer (Sim*Pad webpage Description; image 1: describing and showing the multi-layer pad comprising material, which inherently has a lower durometer, otherwise known as hardness, than other unspecified materials.  Examiner notes that the claim does not specify what the durometer is lower than.).
Regarding claim 32, Sim*Vivo further teaches wherein the plurality of markings associated with the first layer are drawn in ink, stamped, or printed onto the first layer (Sim*Suture webpage Description; image 1: showing the plurality of dots, hash marks and lines as black, and describing the suture pad as comprising printed lines to guide placement of sutures).
Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being obvious over Sim*Vivo.  
Regarding claim 3, Sim*Vivo teaches the elements above, but fails to expressly disclose wherein the second layer of simulated tissue material is formed of a flesh-tone color and the first layer of simulated tissue material is formed of a dark color contrasting with the flesh-tone color.  However, changing a set of contrasting colored layers to a different set of colors which also are contrasting relates only to ornamentation which has no mechanical function and thus cannot be relied upon to patentably distinguish the claimed invention from the prior art. see In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the multi-layer suture pad of Sim*Vivo which comprises contrasting colored layers, with the colors for each layer recited in claims 3, as changing to another set of contrasting colors is a matter of design choice.

Claim(s) 4, 6 and 31 is/are rejected under 35 U.S.C. 103 as being obvious over Sim*Vivo, as applied above, in view of Black (US 2015/0031008).  
Regarding claim 4, Sim*Vivo teaches the elements above, but fails to expressly disclose a fabric layer embedded within the sheet of simulated tissue.
Regarding claim 31, Sim*Vivo teaches the elements above, but fails to expressly disclose a third layer configured to reinforce the simulated tissue material that is embedded between the first and second layer of simulated tissue material, the third layer comprising fabric, mesh, or fiber.
	However, Black teaches a model for simulating human tissue for practicing suturing techniques which includes a plurality of layers, including a fabric layer embedded below a skin layer (Abstract; par. 0013; 0049; 0050; 0062; 0064), which is used in one embodiment to advantageously provide the ability to pull the fascia layer up so that safe cutting techniques may be practiced using this model (par. 0064).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tissue model of Sim*Vivo with an embedded fabric layer as disclosed by Black in order to provide a more realistic training model that advantageously provides the ability to pull the fascia layer up so that safe cutting techniques may be practiced using this model.
Regarding claim 6, Sim*Vivo further teaches use of a synthetic material for at least one layer (Sim*Pad webpage Description), but fails to expressly disclose wherein the simulated tissue material comprises a silicone material. 
However, Black further teaches incorporating a skin layer and underlying vein and artery layer, both made of silicone (par. 0042).  Black discloses that the use of silicone provides maximum costs savings while also providing a most realistic tactile and visual experience (par. 0070).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tissue model of Sim*Vivo using silicone for the various layers of the model, as disclosed by Black, in order to provide maximum costs savings while also providing a most realistic tactile and visual experience.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being obvious over Sim*Vivo, as applied above, in view of Fields (US 4,195,420).  
Regarding claim 7, Sim*Vivo further teaches wherein the sheet of simulated tissue material has an upper surface, a lower surface, and a thickness between the upper surface and the lower surface (Sim*Pad webpage Description; image 1: describing and showing a multi-layer pad with top and bottom surfaces, each layer comprising a thickness between the top and bottom surfaces which defines each layer), but fails to expressly disclose wherein the markings of the first layer of simulated tissue material are raised with respect to the upper surface of the sheet of simulated tissue material 
	However, Fields teaches a related anatomical model for teaching, practicing and learning suturing techniques, wherein in order to minimize wear and tear on the model during repeated practice with sutures, each suture hole location is reinforced by a grommet for the passage of the suture (col. 2, lines 22-26), which are shown on the surface of the skin layer and thus raised above the skin layer surface (see Fig. 6, ref. 22, for example).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tissue model of Sim*Vivo with grommets at each suture location, as disclosed by Fields, in order to provide a more durable device by reinforcing each suture location.

Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being obvious over Sim*Vivo, as applied above, in view of Tracy (US 2014/0087347).  
Regarding claim 9, Sim*Vivo teaches the elements above, but fails to expressly disclose wherein the sheet of simulated tissue material further comprises a plurality of apertures formed therein, the apertures positioned for mounting on a base.
Regarding claim 10, Sim*Vivo further teaches wherein the sheet of simulated tissue material has a rectangular shape (image 1: showing the pad comprising a rectangular shape), but fail to expressly disclose wherein the plurality of apertures comprises four apertures with one aperture formed adjacent each corner of the rectangular shape.
However, Tracy teaches a related training model for practicing suturing techniques (Abstract) comprising a tissue model for performing the suturing techniques, wherein the tissue model has a hole on each corner for mounting to four posts of a base, thus allowing a user to select the desired angle and  tension of the tissue model based on how the tissue model is mounted to the posts of the base, thus adjusting the difficulty level and represent different structures or locations within the body (par. 0023-0024).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tissue model of Sim*Vivo with holes in each corner of the tissue model for mounting to posts of a base, as taught by Tracy, thereby allowing the user to change the difficulty level by changing an angle of the tissue model while also representing different structures or locations within a body.

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being obvious over Sim*Vivo, as applied above, in view of HowToPace3.  
Regarding claim 27, Sim*Vivo teaches the elements above including uniformly spaced markings on either side of the at least one cut (Sim*Pad webpage Description; image 1), but fails to expressly disclose wherein each of the markings arranged on either side of the at least one cut is approximately 5 mm from an adjacent marking and 5 mm away from the at least one cut.  However, HowToPace teaches that intersuture spacing should be around 5mm and leaving large gaps between each suture should be avoided as the spaces could gape (pg. 5).  Therefore, Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the multi-layer suture pad of Sim*Vivo with 5mm spacing of the dots indicating each suture location on each side of a cut, as taught by HowToPace, as this is an ideal spacing distance to avoid large gaps that could gape, thereby training a user to practice proper technique.

Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being obvious over Sim*Vivo, as applied above, or alternatively in view of Tracy.  
Regarding claim 29, Sim*Vivo further teaches wherein a thickness of the sheet of simulated tissue material is substantially uniform (Sim*Pad webpage image 1: showing the suture pad as substantially uniform in thickness, as demonstrated by the straight lines of each colored layer along the edge of the suture pad), but fails to expressly disclose wherein the thickness is 5 mm.  Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to make the suture pad of Sim*Vivo with a thickness of 5mm because 

Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being obvious over Sim*Vivo, as applied above, in view of Marshall (US 2012/0115117).  
Regarding claim 33, Sim*Vivo teaches the elements above, but fails to expressly disclose wherein the plurality of markings associated with the first layer are provided beneath the upper surface of the first layer in a visible manner, wherein the first layer is transparent or translucent.
However, Marshall teaches a related suture training device (Abstract) which includes a housing defining an outer layer that is clear to provide visual access to the training device by a surgical trainee (par. 0020) with an underlying layer of blood vessels to be sutured wherein the blood vessel includes a series of visible indicia in the form of spaced apart dots adjacent each edge of a cut or incision to identify the proper locations at which the suturing needle should be inserted to provide a proper suturing operation (par. 0026).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tissue model of Sim*Vivo with a transparent outer layer over an underlying layer which includes visual indicia associated with proper suturing needle insertion locations, as taught by Marshall, in order to allow the trainee visual access to the that visual indicia during a training exercise on the training device.
























Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES HULL at telephone number 571-272-0996. The examiner can normally be reached on M-F 8:00-4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the 


/JAMES B HULL/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Sim*Vivo, “Sim*Pad”, accessed at: https://web.archive.org/web/20161029112342/https://sim-vivo.com/simpad.html (Oct. 29, 2016) and “Sim*Suture”, accessed at: https://web.archive.org/web/20161129154944/http://sim-vivo.com/simsuture.html#SIM%20SUTURE/IMG_2885.jpg (Nov. 29, 2016).
        2 Sim*Vivo Blog, “Tate’s Blog”, accessed at: https://sim-vivo.com/student-reveiw-tate-10-23-17.html (Oct. 23, 2017).
        3 HowToPace, “Skin Closure, Closure of Skin For Optimal Cosmesis”, accessed at: https://web.archive.org/web/20170120115623/http://www.howtopace.com/skin-closure/ (Jan. 20, 2017).